Thiele, J.
(concurring specially): Although I am in agreement with what is said in the court’s opinion determining the question considered, I think the appeal should not have been entertained. At the trial in the district court, the question whether the will of the deceased should be admitted to probate depended on facts which were in dispute. Recognizing that the findings of fact implicit in the judgment had been found against him, the present appellant filed a motion for a new trial. That motion was denied, but he never appealed to this court from that ruling. This case is not of the type where failure to appeal only restricts matters to be considered. In my opinion the appeal should have been dismissed.